POULIOT, J.
After a jury had returned a verdict for the plaintiff in the sum of '$142.34, defendants moved for a new trial on the usual grounds.
Plaintiff’s evidence was to the effect that he had been induced by the defendants to leave a position he held in another store to work for the defendants; that the new occupation was to be permanent and at the agreed wage of $35 per week.
Defendants’ evidence was that the plaintiff’s engagement was only for the Christmas period and that thereafter the plaintiff did other work for which he was to be paid $10 a week. Defendants’ bookkeeper testified to the same effect.
The plaintiff also brought in people who were customers at defendants’ store and who testified as to the kind of work plaintiff was doing there.
It was clearly a question for the jury to pass upon and to determine the disputed facts. There is ample evidence to support the verdict and this Court is of the opinion that it should be sustained. Apparently the defendants are of the same opinion as they did not press their motion for a new trial.
Motion denied.